Case 3:18-cv-00667-CHB-CHL Document 51 Filed 02/05/19 Page 1 of 1 PageID #: 678




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

   WEST AMERICAN INSURANCE                           )
   COMPANY, et al.,                                  )
                                                     )         Civil Action No. 3:18-CV-667-CHB
             Plaintiffs,                             )
                                                     )
   v.                                                )       ORDER OF DISMISSAL OF
                                                     )     DEFENDANT COMMONWEALTH
   PEAK CONSTRUCTION, INC., et al.,                  )       ROOFING CORP. WITHOUT
                                                     )             PREJUDICE
             Defendants.                             )

                                         ***   ***       ***    ***
        This matter is before the Court on Plaintiffs’ and Defendant Commonwealth Roofing

 Corporation’s Agreed Order of Partial Dismissal of Defendant Commonwealth Roofing

 Corporation [R. 39]. Having reviewed the Agreed Order, and the Court being otherwise

 sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.        Plaintiffs’ claims against Defendant Commonwealth Roofing Corporation are

 VOLUNTARILY DISMISSED WITHOUT PREJUDICE. Commonwealth Roofing

 Corporation has agreed to be bound by the final ruling of this Court as it relates to coverage for

 Peak Construction, Inc.

          February 5, 2019




 cc:    Counsel of Record

                                                 -1-
